Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 25, 2017

                                    No. 04-15-00806-CR

                               Michael Wilfred LAFLAMME,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRW160-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Irene Rios, Justice


       The panel has considered the Appellant’s Motion to Stay Mandate, and the motion is
hereby MOOT.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk